Order and judgment (one paper), Supreme Court, New York County (Ryp, J.), entered October 19, 1981 granting CPLR article 78 petitions to the extent of directing appellant to hold another public hearing, is unanimously modified, on the law, to the extent that decretal Paragraph Nos. 3 and 4 are reversed and vacated, and the petitions are dismissed, and the order is otherwise affirmed, without costs. The “public hearing” held by appellant, the New York State Urban Development Corporation, satisfied the legal requirements for such a hearing under section 16 (subd [2], par [c]) of the New York State Urban Development Corporation Act (L 1968, ch 174, as amd) and EDPL 201. Concur — Sandler, J. P., Ross, Silverman, Bloom and Lynch, JJ.